Attachment to Advisory Action

	The proposal amend will not be entered because it significantly changes the scope of the claims which would require further search and consideration which could not be performed within the scope of the AFCP 2.0 Pilot program.

Response to Arguments
Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive.

Argument #1: Applicant argues that the rejection under 35 U.S.C. 101 should be withdrawn because of the Amendment of 8/17/2020.  Applicant argues that the rejection is deficient in merely noting that various features could be performed in the human mind rather than discussing whether such features are practically implemented in such a fashion.  See pp. 7.
This is not found persuasive and was previously considered and responded too in the Final Rejection Response to Arguments section.  See pp. 12-20.

Argument #2: Applicant argues that the USPTO has failed to make a prima facie case of rejection under 35 U.S.C. 101.  See pp. 8.
	This is not found persuasive because Examiners explained at length the problems with the claimed subject matter throughout prosecution.  See Final Action mailed 11/9/2020 pp. 2-7 and 12-14.
The arguments with respect to the overall effect and improvement are not persuasive because the claims are so broad that they are not convincing regarding the improvement to the 

	Argument #3: Applicant argues that there is not a distinction between whether the claimed steps can occur in the human mind or are practically performed in the human mind.  See pp. 8-9.
	While there may be instances within the scope of the claim where a computer is needed,  and this is outside of what can be done within the human mind;  the analysis for patent eligibility is one of having any embodiment within the scope of the claims that is ineligible.   As the claim does not set forth a specific strength parameters or structural shape, it is reasonable to look at a simple shape and decide that based on the addition of a fragrance that one would need to make the structure thicker to make shape stronger to compensate for the addition of a volatile material.  The addition of any foreign volatile substance is going to decrease the strength of the material either by weakening the matrix by being there or as it volatilizes leaving gaps in the matrix that cause it to be weaker in terms of compression strength.    This type of analysis can be practically performed mentally, and the solution of making things thicker can be done in the head for a simple structure.

Argument #4: Applicant argues that the January 2019 PEG enumerated Example 39 which is analogous to Applicant’s invention.  See pp. 8-9.
The Examiner respectfully disagrees and notes that Example 39 of the January 2019 PEG is directed to a process which does not recite a judicial exception while the instant claims 
Argument #6: Applicant argues that the USPTO Oct. 2019 Update also indicates that the claims should not be rejected under 35 U.S.C. 101 as in the present application, the claims would be understood by one of ordinary skill in the art to be advantageous.  See pp. 5-6 (11-12).
However this is not found persuasive and was previously considered and responded too in the Final Action mailed 11/9/2020 pp. 13-14.  As previously noted the claims and specification are so broad and vague that the alleged improvement amounts to nothing more than a generic inventive concept set forth in a conclusory manner.

Argument #7: Applicant argues that even if the claims are directed to an abstract idea arguendo, that they integrate the abstract idea into a practical application by allowing for a specific improvement and in contrast to the reasoning the OA arguing that the claims do not integrate the abstract idea into a practical application because the claimed subject matter does not allegedly apply to the alleged judicial exception as they do to Example 42 claim 1.  See pp. 12-16.
A similar argument regarding Example 42 was previously considered in the Final Action mailed 11/9/2020, however the present argument appears to rely upon the claim amendment, which has not been entered and therefore the argument has not been considered.

Argument #8: Applicant argues that the instant application is more than well, understood routine and conventional activity.  See pp. 16-18.


Argument #9: Applicant argues that it is improper for addressing whether unclaimed features were enabled. See pp. 19-21.
However, in the discussion of the specification portions cited, the Examiner is addressing the Wands factor concerning the amount of guidance and direction present, which is directly relevant to an enablement determination.  The teachings in the specification of features and limitations in the specification are not imported to the claims but are relevant to consider when determining if broad claims encompassing those teachings.  Additionally it is noted that the proposed amendment significantly changes the scope of the claims which would require the enablement rejection to be reconsidered.  However since the claim amendment has not been entered the rejection has not been reconsidered at this time. 

Argument #10: Applicant argues that all of the Wands factors have not been resolved in the presented enablement/scope of enablement rejection presented in the Final OA.  See pp. 19-21.
This is not found persuasive because only the relevant Wands factors need to be considered and resolved by Examiner in making a rejection under 35 U.S.C. 112(a).  There is not a requirement for all of the Wands factors to be resolved before making a rejection under 35 MPEP 2164.01.  Furthermore, this was addressed in the Response to Arguments section of the Final Rejection dated 11/9/2020.  See pp. 17-18 of that OA.

Argument #11: 	Applicant argues that its specification provides examples commensurate in scope of the claimed subject matter for the embodiments of pp. 12, and 19-21.  See pp. 20-21.
The Examiner respectfully disagrees.  One of ordinary skill in the art would recognize that there are hundreds if not thousands of fragrance compositions generic to the claimed subject matter and Applicant has not shown or demonstrated a single species that has a reduced strength with a certain amount of fragrance material added to a base object/article structure and the thickness modifying functions associated with increasing the strength of the objects to their sans-fragrance added strength counterparts.  This leaves one of ordinary skill in the art experimenting to find the particular transformations for the apparatus for which there is a reduction in strength and then finding the mapping of structures to which strength is readily enhanced.  These are complex steps well above the level of skill of one of ordinary skill in the art.

/GUY F MONGELLI/Examiner, Art Unit 1747                  


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747